 Case 8:19-cv-00847-CJC-DFM Document 97 Filed 09/06/21 Page 1 of 2 Page ID #:2089

     D


1    Robert Fish (SBN 149711)
     rfish@fishiplaw.com
2    John van Loben Sels (SBN 201354)
     jvanlobensels@fishiplaw.com
3    FISH IP LAW, LLP
     2603 Main Street, Suite 1000
4    Irvine, California 92614
     Telephone: (949) 943-8300
5    Facsimile: (949) 943-8358
6    Attorneys for Defendant,
     BIRD-B-GONE, INC.
7
8
                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
     DENNIS FUGNETTI PHOTOGRAPHY Case No.: 8:19-cv-00847-CJC (DFMx)
11   TRUST,
12                        Plaintiff,
     v.                                     NOTICE OF MOTION AND
13
     BIRD B GONE, INC.; and DOES 1-10,      MOTION FOR SUMMARY
14   inclusive,                             JUDGMENT
15                        Defendant
                                            Hon. Cormac J. Carney
16
17                                          Courtroom:                   9-B Floor
                                            Hearing Date:           October 4, 2021
18                                          Hearing Time:                1:30 P.M.
19
     BIRD B GONE, INC.,
20                        Cross-Plaintiff
21   v.
22   DENNIS FUGNETTI PHOTOGRAPHY
23   TRUST,

24                        Cross-Defendant

25
26
27
28


                  NOTICE OF MOTION FOR SUMMARY JUDGMENT
 Case 8:19-cv-00847-CJC-DFM Document 97 Filed 09/06/21 Page 2 of 2 Page ID #:2090

     D


1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2          PLEASE TAKE NOTICE that on October 4, 2021 at 1:30 P.M., or as soon
3    thereafter as the matter may be heard in the courtroom of the Honorable Cormac J.
4    Carney of the above-titled court, located at Re, Defendant Bird-B-Gone, Inc.
5    (“BBG” or “Defendant”) will move the Court for summary judgment on Plaintiff
6    The Dennis Fugnetti Photography Trust’s (the “Trust”).
7          This Motion is brought under Rule 56 of the Federal Rules of Civil
8    Procedure on the following grounds: (1) Defendant purchased an unlimited, non-
9    exclusive implied license to the subject Pigeon Image that operates to bar
10   Plaintiff’s claim; (2) the Trust is barred from the relief it seeks pursuant to 17
11   U.S.C. § 504(b) under the doctrine of laches; and (3) the Trust lacks standing to
12   sue pursuant to 17 U.S.C. § 201, 411(a), and 501. This Motion is based on this
13   Notice of Motion; the attached Memorandum of Points and Authorities, the
14   declarations of John van Loben Sels; Bruce Donoho and Stephanie Fitzpatrick; the
15   pleadings; files; and other materials that are on file with the Court; and such further
16   oral and/or documentary evidence as may be presented at the time of the noticed
17   hearing.
18         The parties met and conferred in person concerning the merits of this motion
19   pursuant to Local Rule 7-3 on August 26, 2021. No agreement could be reached.
20
21                                           Respectfully submitted,
22                                           FISH IP LAW, LLP
23
24   Dated: September 6, 2021                /s/ John van Loben Sels
25                                           John van Loben Sels
                                             Attorneys for Defendant,
26                                           BIRD-B-GONE, INC
27
28
                                      1
                   NOTICE OF MOTION FOR SUMMARY JUDGMENT
